NOTE: This order is nonprecedential.

United States Court of Appeals for the Federal Circuit
                   2008-1511, -1512, -1513, -1514, -1595


       THERASENSE, INC. (now known as Abbott Diabetes Care, Inc.)
                  and ABBOTT LABORATORIES,

                                                  Plaintiffs-Appellants,

                                       v.


                   BECTON, DICKINSON AND COMPANY,
                  and NOVA BIOMEDICAL CORPORATION,

                                                  Defendants-Appellees,

                                     and


                        BAYER HEALTHCARE LLC,

                                                   Defendant-Appellee.


   Appeals from the United States District Court for the Northern District of
   California in consolidated case nos. 04-CV-2123, 04-CV-3327, 04-CV-3732, and
   05-CV-3117, Judge William H. Alsup.

                   - - - - - - - - - - - - - - - - - - - - --

                                  2009-1374


                                  TIVO INC.,

                                                  Plaintiff-Appellee,

                                       v.
                           ECHOSTAR CORPORATION,
                         ECHOSTAR DBS CORPORATION,
                    ECHOSTAR TECHNOLOGIES CORPORATION,
                    ECHOSPHERE LIMITED LIABILITY COMPANY,
                           ECHOSTAR SATELLITE LLC,
                       and DISH NETWORK CORPORATION,

                                                       Defendants-Appellants.

       Appeal from the United States District Court for the Eastern District of Texas in
       case no. 2:04-CV-01, Judge David Folsom.

                                      ON MOTION

                                       ORDER

       Oral arguments en banc for the above-noted appeals are scheduled for Tuesday,

November 9, 2010, in courtroom 201. Appeal No. 2008-1511, Therasense, et al. v.

Becton Dickinson and Company, et al., will be argued at 10 a.m. Appeal No. 2009-

1374, Tivo, Inc. v. Echostar Corporation, et al., will be argued at 11 a.m. Counsel for

each side for each appeal will be allowed 30 minutes to argue. Counsel for each party

shall notify the clerk in writing by August 16, 2010, of the name of the attorney who will

argue for that party.

                                                FOR THE COURT



June 3, 2010                                     /s/ Jan Horbaly
     Date                                       Jan Horbaly
                                                Clerk
 cc: Rohit Kumar Singla
     Rachel Krevans
     Bradford J. Badke
     Seth P. Waxman
     E. Joshua Rosenkranz
     All amicus curiae counsel

2008-1511, -1512, -1513,-1514,-1595
2009-1374                                       -2-